Citation Nr: 1701449	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  10-48 355	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for right knee degenerative joint disease (DJD).  

2.  Whether the rating reduction for migraine headaches, from 10 percent to noncompensable, was proper, to include entitlement to an increased rating. 

3.  Entitlement to an increased rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD).  

4.  Entitlement to a total disability rating due to service-connected disabilities based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri and Winston-Salem, North Carolina.  This matter is currently under the jurisdiction of the RO in Winston-Salem.  

A February 2008 rating decision granted service connection for right knee DJD and for lumbar spine DDD with each being assigned a 10 percent disability rating effective July 11, 2007, and granted service connection for migraine headaches which was assigned a noncompensable rating effective January 28, 2008.  

In September 2008, the Veteran requested increased ratings for his right knee, lumbar, and migraine headaches disorders.  A February 2009 rating decision granted a 20 percent disability rating for the lumbar spine disability effective September 15, 2008; and increased the noncompensable rating for migraine headaches to 10 percent, all effective September 15, 2008, but continued a 10 percent disability rating for the right knee disability. 

In July 2009, the Veteran again requested increased ratings for his right knee, lumbar, and migraine headaches disorders.  In August 2009 he also requested service connection for a left knee disorder to include as secondary to the service connected right knee disability.  A March 2010 rating decision denied service connection for a left knee disorder, and proposed reducing the ratings of the lumbar spine and migraine headaches disorders, to 10 percent and noncompensable, respectively.  Also, the 10 percent rating for the right knee DJD was continued.  

A May 2010 rating decision reduced the 10 percent rating for migraine headaches to a noncompensable evaluation, and reduced the 20 percent rating for lumbar spine DDD to 10 percent, all effective August 1, 2010.  However, a September 2011 statement of the case, reinstated the 20 percent rating for the back disorder effective August 1, 2010.  Nevertheless, this resulted in a reduction of the combined disability rating from 40 percent to 30 percent from August 1, 2010.  

In a May 2015 decision the Board denied service connection for a left knee disorder and the remaining issues were remanded.  At that time the Board noted that it had recharacterized an issue as to whether the rating reduction for migraine headaches, from 10 percent to noncompensable, was proper, to include entitlement to an increased rating, to properly reflect the fact that the reduction arose from the Veteran filing a claim for an increased rating. 

In the 2015 Board remand it was noted that the issue of entitlement to a TDIU was not certified for appeal but because there was evidence of unemployability, consisting of the Veteran's statement in his October 2011 VA Form 9 that he was unemployable due to his service-connected disabilities, a claim for a TDIU was considered to be part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In the 2015 Board remand it was also noted that in the Veteran's multiple substantive appeals, he had requested a hearing before a Veterans Law Judge (VLJ) but he had failed to report for the scheduled hearing, and had not requested rescheduling of the hearing.  Thus, his Board hearing request was deemed withdrawn.  See 38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran has had full right knee extension and flexion to no less than 50 degrees, and a single isolated finding of slight instability is insufficient for a separate compensable rating on that basis. 

2.  Because an October 2009 VA rating examination found that the Veteran had headaches less than once every two months and that such headaches were not prostrating, the reduction of the 10 percent rating to a noncompensable disability rating was correct and restoration of a 10 percent rating is not proper.  

3.  Since the reduction of the 10 percent rating to a noncompensable disability rating there is no credible and competent evidence that the Veteran has prostrating headaches that occur on an average of once every two months.  

4.  The Veteran has thoracolumbar flexion to not less than 45 degrees and there is no ankylosis of that spinal segment; he has no sensory or motor impairment of any peripheral nerve of either lower extremity; and he does not have incapacitating episodes of lumber DDD.  

5.  The Veteran's service-connected disabilities are lumbar spine DDD, rated 10 percent from July 11, 2007, and 20 percent from September 15, 2008; right knee DJD, rated 10 percent; and migraine headaches, rated noncompensably disabling from January 28, 2008, 10 percent since September 15, 2008, and noncompensably disabling since August 1, 2010; he has been in receipt of a combined disability rating of 20 percent from July 11, 2007; 40 percent from September 15, 2008; and 30 percent from August 1, 2010.  

6.  The Veteran has four years of education and work experience as a truck driver; and his service-connected disorders do not preclude obtaining or retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee DJD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003 - 5260 - 5261 (2016). 

2.  The rating reduction for migraine headaches, from 10 percent to noncompensable, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.3, 4.7, DC 8100 (2016).  

3.  The criteria for a compensable rating for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, DC 8100 (2016).  

4.  The criteria for a rating in excess of 20 percent for lumbar spine DDD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2016).  

5.  The criteria for a TDIU rating are not met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) and (b) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify as to the increased rating claims was satisfied by letters of October 7, 2008, August 18, 2009, and October 23, 2009.  Pursuant to the 2015 Board remand, VA's duty to notify as to the TDIU claim was satisfied by a letter in February 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran failed to attend a scheduled hearing.  His service treatment records (STRs) are on file and pursuant to the 2015 Board remand additional VA outpatient treatment (VAOPT) records have been obtained.  

The Veteran has been afforded multiple VA examinations during the course of this appeal.  He had not objected to the adequacy or the findings obtained by such examinations.  The adequacy of the examinations and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).

The 2015 Board remand instructed that the Veteran be provided more up-to-date VA rating examinations.  He was scheduled for such examinations in April 2016 but failed to attend the examinations without providing any reason for the failure to attend or to request that such examinations be rescheduled.  Also pursuant to the 2015 remand, and as to the TDIU claim, he was at that time to provide information to arrange for a Social and Industrial survey but in light of his failure to attend the examinations no such survey could be arranged.  Similarly, together with the February 2016 VCAA notice letter he was provided VA Form 21-8940, Application for Increased Compensation Based on Unemployability and he executed and returned this form later that month.  

Accordingly, there has been substantial compliance with the 2015 Board remand and there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  Also, while the Board recognizes that during the course of this appeal the case of Correia v. McDonald, 28 Vet. App. 158 (2016) was issued, no further development is warranted in light of the Veteran's failure to report for the prior scheduled examinations. 

Rating Principles

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  A disability rating must include consideration of the functional impairment as to the ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  The entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  Ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion must be considered, and painful motion of a joint with periarticular pathology is to be assigned at least a minimum compensable rating.  38 C.F.R. § 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  However, the holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  

Because Diagnostic Code (DC) 5003 (rating arthritis) requires that "satisfactory of evidence of pain" be "objectively confirmed," a Veteran's testimony, alone, is not enough.  For the minimum compensable rating for painful joint motion which is not actually limited to a compensable degree, a claimant's bare statement is not satisfactory evidence of painful motion.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam) (painful motion may be "objectively confirmed" by either a clinician, including a claimant's assertion of painful joint motion that is confirmed by a clinician's statement there is a history of "recurrent" joint pain or a layperson who witnessed the Veteran experience difficulty walking, standing, or sitting, or display a facial expression, such as wincing, indicative of pain).  In other words, satisfactory lay evidence includes lay descriptions from other than the Veteran of painful motion; lay observations of witnesses of painful motion, lay statements of observed visible behavior or facial expressions during painful motion, as well as lay reports of difficulty walking, standing, sitting, or undertaking other activity.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Right Knee DJD Rated 10 percent

The DCs for rating disabilities of the knees are DCs 5256 through 5263.  Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.  

The Veteran's service-connected right knee disorder is rated under DC 5003 for degenerative arthritis, which requires a rating on the basis of limitation of the affected part.  The VA General Counsel has held that separate ratings under DCs 5260 (limitation of flexion) and DC 5261 (limitation of extension) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed.Reg. 59,990 (2004).  

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees. 

Under 38 C.F.R. § 4.71a, DC 5261, extension limited to 5 degrees warrants a noncompensable rating.  Ten (10) percent requires limitation of extension to 10 degrees.  Twenty (20) percent requires limitation of extension to 15 degrees.  Thirty (30) percent requires limitation of extension to 20 degrees.  Forty (40) percent requires limitation of extension to 30 degrees, and a rating of fifty (50) percent requires limitation of extension to 45 degrees.  

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent rating (and even higher ratings) for ankylosis of a knee in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

Under DC 5257 a 10 percent rating is assigned when there is slight recurrent subluxation or lateral instability of a knee; 20 percent rating when there is moderate recurrent subluxation or lateral instability; and 30 percent rating when there is severe recurrent subluxation or lateral instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment for knee instability (DC 5257) and limited knee motion (either in flexion or extension, or both) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (explaining that if there is a disability rating under DC 5257 (instability), and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  

DC 5257 is limited to establishing compensation for disabilities causing symptoms specifically enumerated in DC 5257.  "DC 5257 ... provides compensation [] from impairments ... that cause the [knee] symptoms of recurrent subluxation or lateral instability."  Delisle v. McDonald, 789 F.3d 1372, 1374 -75 (Fed. Cir. 2015) (noting that DC 5257 is not a "catch-all" provision for rating disorders of the knees (in the absence of past surgery, limited motion of dysfunction from painful motion).  

38 C.F.R. § 4.71a, DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint.  

38 C.F.R. § 4.71a, DC 5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage, and require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.  

Thus, if there are symptoms as a residual of a meniscectomy (partial removal of semilunar cartilage in the knee) which are subluxation or instability, or limitation of motion, separate ratings for such manifestation may be assigned.  However, 38 C.F.R. § 4.71a, DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A locked knee is "a condition in which the knee lacks full extension and flexion because of internal derangement, usually the result of a torn meniscus."  
http://medical-dictionary.thefreedictionary.com/locked+knee.  Thus, locking encompasses limitation of motion such that assigning additional and separate rating for limited knee flexion or extension under, respectively, DCs 5260 or 5261 may constitute pyramiding under 38 C.F.R. § 4.14 and, as such, may be prohibited.  See VAOPGCPRECs 23-99 and 9-93.  

38 C.F.R. § 4.71a, DC 5262 provides for evaluation of impairment of the tibia and fibula.  With tibial or fibular malunion and slight knee or ankle disability a 10 percent rating is warranted; with moderate knee or ankle disability a 20 percent rating is warranted; and with marked knee or ankle disability a 30 percent rating is warranted.  For a 40 percent rating there must be nonunion of the tibia or fibula with loose motion, requiring a brace.  

Background

A May 2006 VA right knee MRI revealed the Veteran's cruciate and collateral ligaments were intact but there was evidence of degenerative changes of the medical meniscus with associated joint effusion.  X-rays at that time revealed mild osteoarthritis.  In March 2007 he was provided bilateral knee wraps (and subsequently braces) and braced lumbosacral support.  

On VA examination in January 2008 the Veteran complained of daily right knee pain which varied in severity from 7 to 10 on a scale of 10.  He complained of right knee weakness and stiffness, as well as occasional swelling and instability, having fallen several times.  He also reported that the knee had locked from time to time, and that he had fatigue and lack of endurance.  He did not have true flare-ups of pain but the pain would increase if he stood for more than 10 to 15 minutes or if he walked for more than 20 minutes.  The  pain would gradually subside over the next hour if he either sat or lied down.  During times of increased right knee pain, he had additional limitation of motion and functional impairment.  Currently, he used crutches, and apparently used them frequently.  He also used a brace on the right knee almost daily but did not use a cane.  He had not had an episode of dislocation.  

It was reported that the Veteran's right knee interfered significantly with his work at a recycling plant.  He would hurl recyclable materials into a packing machine.  After the materials were bound he hauled them to a storage area.  Thus, he was on his feet whenever working.  He had stopped this work in July 2006 due to right knee and low back pain, and he had not been employed since then.  He did not do yard work and almost no housework.  However, he was able to perform the activities of daily living.  

On physical examination there was no right knee redness or swelling but there was minimal tenderness to pressure, medially.  Right knee extension was to 0 degrees both actively and passive, with a pain level of 7 but no significant weakness, fatigue or lack of endurance.  Repeated extension to 0 degrees caused pain to increase to 9 or 10, on a scale of 10, but there was still no significant weakness, fatigue or lack of endurance.  Right knee flexion was limited to 115 degrees active and passively and repeatedly with a pain level of 9 or 10 but no significant weakness, fatigue or lack of endurance.  The cruciate and collateral ligaments were all stable and there was no evidence of a cartilage tear.  There was no knee effusion.  When range of motion of the right knee was less than normal it was due to pain.  

On VA examination in December 2008 the Veteran complained of right knee weakness, stiffness, and, anteriorly, pain. He related having flare-ups with any strenuous activity.  He used a cane and a right knee brace.  He had not had episodes of dislocation or subluxation.  He had no problems with the activities of daily living and reported that he was no longer working due to his knee.  

On physical examination knee extension was to 0 degrees and flexion was to 100 degrees, having pain on all motion and stopping motion due to pain.  He had no fatigue, weakness or lack of endurance.  His limitations were due to pain.  Repetitive motion did not increase any loss of range of motion and the examiner reported that it would be mere speculation to estimate the range of motion during a flare-up.  There was no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  Weight-bearing was fair.  

VAOPT records show that in September 2009 the Veteran had had "Synvisc" injected into each knee due to arthritis, which had provided some relief but he still limped.  He did not want to consider total knee replacements.  

On VA examination in October 2009 the Veteran's claim file was reviewed.  He complained of progressive as well as constant and daily right knee pain and reported that even an injection had not provided relief.  He had not had surgery or required hospitalization.  He was able to stand for 15 to 30 minutes and could walk 1/4 of a mile.  He intermittently, but frequently, used a cane and a brace.  His gait was antalgic but there was no evidence of abnormal weight-bearing.  

On physical examination the Veteran had right knee pain and stiffness but no deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, dislocation, subluxation, episodes of locking, effusion or inflammation.  It was reported that his condition did not affect joint motion and there were no flare-ups.  He had right knee crepitus but no grinding, instability, patellar or meniscus abnormality.  There was objective evidence of pain on active right knee motion.  Right knee extension was to 0 degrees and flexion was to 130 degrees.  There was no objective evidence of pain after repetitive motion and no additional limitation of motion after 3 repetitions of motion.  

The examiner reported that the Veteran's usual occupation had been a truck driver but he had retired in July 2007 due to problems with his knee, back, elbows, shoulders, and neck.  The Veteran reported that he was not working because of his knees.  As to the effects on his usual daily activities there was none as to recreation, traveling, feeding, bathing, dressing, toileting, and grooming but only a mild effect as to performing chores, shopping, and exercising.  

On VA examination in February 2010 the Veteran reported having received steroid injections in each knee about one year ago.  He used bilateral knee braces daily.  His gait was antalgic.  On examination he had right knee crepitus and slight instability but no grinding, patellar abnormality or meniscus abnormality.  He had bowing of both legs, with the right knee bowed to about 10 degrees.  Right knee extension was full to 0 degrees and flexion was to 105 degrees.  There was pain following repetitive right knee motion but no additional limitations after 3 repetitions of motion.  It was noted that he had been a truck driver for about 25 years, loading and unloading trucks but had retired in 2007 due to medical problems associated with his knees, back, neck, shoulders, and elbows.  He had owned his own truck and, so, had flexibility and could take time off from work when he had health problems and did not have to keep a daily schedule.  

On VA examination in July 2011 the Veteran complained of right knee weakness, swelling, giving way, lack of endurance, locking, fatigability, and pain but he reported not having stiffness, heat, redness, deformity, tenderness, drainage, effusion, subluxation or dislocation.  He related having flare-ups as often as 15 times daily lasting for 2 to 3 hours.  On a scale of 10, his right knee pain, when at its worse was a 10.  Flare-ups were precipitated by stress and occurred spontaneously but were alleviated with medication.  He reported that during flare-ups he had limitation of motion, described as an inability to put weight on the right knee, and difficulty standing and walking.  He related being unable to stand or walk for long periods of time.  He had not had surgery or ever been hospitalized for his right knee.  

On physical examination the Veteran had a normal and steady gait.  For ambulation he used a back brace, braces on both knees, and a cane.  There was tenderness and guarding of right knee movement.  There was no edema, instability, abnormal movement, effusion, weakness, redness, heat deformity, malalignment or drainage or subluxation.  There was right knee crepitus but no genu recurvatum or locking pain.  There was no ankylosis.  Right knee extension was full to 0 degrees and flexion was to 50 degrees with pain beginning at 30 degrees.  Right knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Tests of right knee ligamentous stability were normal and there was no subluxation.  

A May 2015 VAOPT record shows that X-rays in July 2008 had revealed mild to moderate tricompartmental DJD, and worse in the right knee.  

Analysis

The pertinent evidence of record, as summarized above, shows that the Veteran's right knee disability more closely approximates his current 10 percent rating under DC 5003, which was assigned on the basis of painful limitation of motion, which has been present throughout the entire period of appeal.  

The Veteran has not demonstrated on this record, at any point, a degree of limited flexion in his right knee that meets the 20 percent criteria.   At the worst, the Veteran has demonstrated 50 degrees in flexion, on the most recent examination in July 2011, despite the fact that pain began at 30 degrees of flexion.  The current evaluation already contemplates periarticular pathology productive of painful motion.  It is also consistent with the degree of demonstrated limitation of flexion which is encompassed in the current 10 percent rating.  See 38 C.F.R. § 4.59 and DC 5260.  In order to warrant a higher evaluation there must be the functional equivalent of limitation of flexion to 30 degrees, which is not shown on this record.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.7.  

Under DC 5261 (limitation of extension), in order to receive a separate compensable evaluation, the Veteran must demonstrate extension limited to 10 degrees.  The Veteran has not demonstrated on this record, at any point, degrees of extension in his left knee that is worse than 0 degrees.  Significantly, the evidence indisputably demonstrates that the Veteran has never had a degree of limitation of extension in the right knee.  Further, his complaints of painful motion are limited to motion in flexion and not in extension.  Thus, a separate compensable rating for impaired knee extension is not warranted.  

The Veteran has consistently described pain upon movement.  However, the fact that a veteran experienced pain, even if experienced throughout the range of motion on examination, does not by itself warrant a higher rating under the DCs providing ratings for limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors that must be considered in determining whether a higher rating is warranted.  In that regard, the evidence does not reflect that pain or any of the other DeLuca factors resulted in limitation of motion that more nearly approximated the next higher rating of 20 percent (flexion limited to 30 degrees), warranting a higher rating under DC 5260.  At each of the VA rating examinations the Veteran demonstrated that he was able to perform repetitive-use testing and showed no additional limitation of motion following such testing.  Any additional functional loss due to pain and weakness in the right knee joint is contemplated in the current 10 percent rating.  Also, while the Veteran has complained of flare-ups, as explained by the December 2008 VA examiner, it would be mere speculation to estimate the range of motion during a flare-up.  Indeed, common sense dictates that it would be infeasible for an examiner to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups to the requisite degree of medical certainty if the Veteran is not currently experiencing a flare-up.  Crucially, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2016).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  

As separate evaluations may be assigned for compensable limitation of flexion and extension, in addition to subluxation or instability, the Board has carefully considered all of the applicable DCs with respect to the knee joint.  

As to instability or subluxation, the Board considered the Veteran's statements in this regard and other symptoms in his right knee in conjunction with the objective medical findings of record.  Although the Board finds that the Veteran's assertions as to his knee feeling unstable are competent, i.e., to the extent that he personally experiences such symptoms, the Board is persuaded by the results of various joint stability tests during the numerous VA examinations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the Board has considered that he uses a brace on his right knee and, additionally, that the February 2010 VA examination found no more than slight right knee instability.  However, VA examinations prior to February 2010, specifically in January 2008, December 2008, and October 2009, as well as thereafter, in July 2011, found no instability.  Thus, the Board finds that the isolated finding of slight right knee instability at the time of the 2010 VA rating examination is not reflective of the severity of the disability, and therefore, is insufficient to warrant a separate compensable evaluation of 10 percent under DC 5257.  

The Board has considered the provisions of DC 5258 for dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion.  Although he has complained of locking, there is no clinical confirmation that he has frequent episodes of locking.  Furthermore, there is no evidence of dislocated parts of the meniscus/cartilage.  Thus, a separate evaluation under DC 5258 is not warranted.  

Moreover, the evidence does not show ankylosis of the affected knee (DC 5256); impairment of the tibia or fibula (DC 5262); traumatic acquired genu recurvatum [a backward curving or hyperextended knee, see 68 Fed. Reg. 7017 (February 11, 2003)] with objectively shown weakness and insecurity in weight-bearing (DC 5263); knee ankylosis (DC 5256) which is joint immobility and consolidation; or knee replacement (DC 5055), thus, a separation evaluation under these DCs is not warranted.

As such, the Board finds that the evidence of record warrants the current 10 percent disability rating for painful but a noncompensable degree of limited motion in flexion, rated under DC 5003.  The preponderance of the evidence is against assignment of a higher rating on the basis of limited motion in flexion and the assignment of a separate rating based on limited motion in extension or the assignment of a separate rating based on instability or any other symptomatology.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Propriety of the Rating Reduction for Migraine Headaches from 10 percent to noncompensable

Under 38 C.F.R. § 4.124a, DC 8100 migraine headaches warrant a 10 percent rating when there are characteristic prostrating attacks averaging one in 2 months over the last several months; with less frequent attacks a noncompensable rating is assigned.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month over the last several months; and a 50 percent rating is warranted when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

VA regulations do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to MERRIAN WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

While VA regulations also do not define "economic inadaptability" the Court has noted that nothing in DC 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  

38 C.F.R. § 3.105(e) provides that when reduction of a disability rating will result in reduction of the amount of overall monetary compensation payable, notice and opportunity to submit evidence must be provided and that a reduction will be made only after a passage of 60 days.  These safeguards were met in this case.  

In cases involving a change in medical findings or diagnosis, such cases will be handled so as to produce the greatest degree of stability of evaluations consistent with law and regulations governing disability compensation.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedsides examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related illness.  

Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest, e.g., residuals of phlebitis, arteriosclerotic heart disease, etc., will not be reduced on examination reflecting the results of bed rest.  Moreover, though material improvement in the condition is clearly reflected, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  When there is a change in diagnosis, caution must be exercised in the determinations as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibility of a diagnosis entity independent of the service-connected disability.  38 C.F.R. § 3.344(a).  

If doubt remains, after according due consideration to all the evidence developed, as indicated in 38 C.F.R. § 3.344(a), the rating will continue in effect but the rating agency may determine the time that will be allowed to elapse before re-examination is to be made.  38 C.F.R. § 3.344(b).  

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to ratings that have continued for long periods at the same level (5 years of more). They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examinations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).  

The effect of 38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.344 are that the circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by regulations promulgated by VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992). 

Where VA has reduced a Veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and the Court will set it aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Here, the rating of 10 percent for migraine headaches had not been in effect for five (5) years or more and, so, the protective provisions of 38 C.F.R. § 3.344 are not applicable.  Nevertheless, the Board is required to comply with several more general VA regulations applicable to all rating reductions regardless of the rating level or the length of time during which the rating has been in effect.  See 38 C.F.R. §§ 4.1 , 4.2, 4.10, 4.13 (2016).  Section 4.1 provides:  "It is ... essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history."  Similarly, 38 C.F.R. § 4.2 provides:  "It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."  Thus, "[t]hese provisions impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown (Kevin) v. Brown, 5 Vet. App. 413, 420 (1993); Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Moreover, 38 C.F.R. § 4.13  provides: "When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms."  Based on the regulations quoted above, VA is required in any rating-reduction case "to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown (Kevin), 5 Vet.App. at 421; Schafrath, supra ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition"). Furthermore, 38 C.F.R. § 4.10  provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment," and 38 C.F.R. § 4.2  directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work."  "Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."

Background

On VA examination in January 2008 the Veteran reported that he had had frequent sneezing with watering, itching, and burning of his eyes and nose since his teenage years.  He was vague about whether this began prior to military service and the examiner noted that it did not seem that military service aggravated these symptoms.  The symptoms occurred year round.  The Veteran took Tylenol Sinus twice daily, mainly for headaches.  He had been treated several times during service for pain in his forehead and this was usually diagnosed as frontal sinusitis.  However, the examiner could not locate any sinus X-rays to confirm this.  During service the Veteran had usually been treated with Actifed or Sudafed.  

The examiner reported that no evidence was found of acute or chronic sinusitis.  The Veteran's complained of frequent headaches in his forehead as well as in and around his left eye, occurring 5 to 6 times a month, with the pain level varying between 3 and 8, on a scale of 10.  The Veteran stated that the headaches lasted 2 to 3 days, and were usually not associated with nausea but he had occasional scotomata and frequently had to lie down in a quiet, dark room.  The examiner stated that this was extremely suggestive of migraine headaches and not sinusitis.  The Veteran did have to lie down frequently when he had headaches but this had not been prescribed by a physician.  

On physical examination the Veteran's frontal and maxillary sinuses transilluminated well, ruling out acute and chronic sinusitis.  He was not tender to pressure over the frontal or maxillary sinuses.  The Veteran reported that he had not been treated for sinusitis "in years."  

On VA examination in December 2008 the Veteran reported that he continued to have headaches which had begun during service.  For treatment he took over-the-counter Bufferin and allergy pills.  His headaches were typically in the frontal area.  He reported having headaches on a daily basis which would usually last several hours.  

On VA examination in October 2009 the Veteran's claim file was reviewed.  The Veteran reported taking medication daily for migraines.  He reported getting a mild headache every day which was above his eyes and into the sinus cavity.  A chart review revealed that he took Loratadine daily for rhinitis and got sinus pressure above his eyes but he had no record of having had migraines for three (3) years and no treatment for migraine headaches.  He had not had surgery or been hospitalized for headaches.  The frequency of his headaches in the past 12 months was reported to be less than once every 2 months.  His attacks were not prostrating and ordinary activity was possible.  The usual duration of the headaches was longer than 2 days.  

The diagnosis was that the Veteran's migraine headaches had been resolved for several years, and that his current headaches were sinus headaches, for which he was not service-connected.  

On VA examination on July 28, 2011 the Veteran complained of migraine headaches which could last for hours or days.  During such headaches he was unable to work and had to stay in bed and was unable to do anything.  The severity was 10 on a scale of 10.  He had such headaches an average of 4 times per week, lasting for 72 hours.  He did not report having any other symptoms associated with the headaches for which he took medication.  On examination his cranial nerves were intact.  

A November 2014 VAOPT record shows that the Veteran complained of headaches which were described as being migraines.  

VAOPTs show that in May 2015 the Veteran had sinus congestion.  

Rating Reduction Analysis

In this case the reduction of the 10 percent rating for migraine headaches to a noncompensable disability rating was based upon the findings of the October 2009 VA rating examination.  At that time the examiner reviewed the Veteran's chart and specifically noted that the Veteran had not had any treatment for his migraines, e.g., having been prescribed medication.  Moreover, it was concluded that the headaches of which he complained at the time of the October 2009 VA examination were sinus headaches, and not migraine headaches.  The examiner correctly noted, at that time, that the Veteran was not service-connected for sinusitis or any form of headaches other than migraine headaches.  

Furthermore, the October 2009 VA examination observed that any migraine headaches occurred less than once every two months and, moreover, were not prostrating.  Thus, the Veteran no longer met the criteria for a 10 percent disability rating.  

The October 2009 VA examiner fully reviewed the Veteran's record, including referring to inservice treatment records.  That examination was fully adequate and complete, and the findings were not based on the results of bed rest.  Rather, that examination clearly established that there was material improvement, noting that there had been no treatment for migraine headaches.  

Thus, the 10 percent disability rating was properly reduced to a noncompensable disability evaluation and restoration of that rating is not warranted.  See 38 C.F.R. § 3.105(e).  

Increased Rating for Migraine Headaches Analysis

With respect to whether a compensable rating is warranted since the rating reduction, the Board is aware that a November 2014 VAOPT record indicated that the Veteran complained of migraine headaches; however, a VAOPT in May 2015 noted that the Veteran had sinus congestion, which is consistent with sinusitis and possible headaches due to nonservice-connected sinusitis.  

As to the July 2011 VA examination the Veteran related having headaches which were 10 on a scale of 10, and of such severity as to require that he remain in bed.  The headaches were reported to occur 4 times each week, and lasting 72 hours.  The Board notes that this would mean that the Veteran was, essentially bedridden due to migraine headaches for 288 hours each week.  However, because there are only 24 hours in each day of the seven days in a week, there are only a total of 168 hours in a week.  Thus, the Board finds that in this regard the Veteran's self-reported history cannot be deemed credible and persuasive.  There is otherwise insufficient evidence of record upon which, even with the favorable resolution of doubt, it may be concluded that the Veteran's service-connected headache disorder warrants a compensable disability evaluation.  As noted above, the Veteran did not report to the April 2016 VA examination. 

Lumbar Spine DDD Rated 20 percent

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DC 5235 to 5242) but degenerative disc disease (DDD), i.e., intervertebral disc syndrome (IVDS) is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  

Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching of the spine.  The disabilities rated under this General Rating Formula include vertebral fracture or dislocation (DC 5235), sacroiliac injury and weakness (DC 5236), lumbosacral or cervical strain (DC 5237), spinal stenosis (DC 5238), spondylolisthesis or segmental instability (DC 5239), ankylosing spondylitis (DC 5240), spinal fusion (DC 5241), and degenerative arthritis of the spine (DC 5242) (for degenerative arthritis of the spine, see also DC 5003).  

Under the DC 5243, IVDS is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating, but both methods may not be used as this would result in prohibited pyramiding.  38 C.F.R. § 4.14; see Bierman v. Brown, 6 Vet. App. 125 (1994), Brady v. Brown, 4 Vet. App. 203, 206 (1993), and Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).  Thus, a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS. 

As to incapacitating episodes, under DC 5243, if there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  The revised IVDS rating criteria do not provide for an evaluation in excess of 60 percent on the basis of the total duration of incapacitating episodes. 

Note 1 to the revised DC 5293 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002). 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Note 1 following the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of these motions and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  However, Note 3 provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2 provided the examiner supplies an explanation, and the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note 4 provides that range of motion measurement is to be rounded off to the nearest five degrees.  Note 5 provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

As to neurological impairment from spinal disability, this consists of dysfunction of peripheral nerves and attention is directed to the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  While 38 C.F.R. § 4.120 does not define trophic changes, 38 C.F.R. § 4.104, Diagnostic Code 7115 (for rating thrombo-angitis obliterans (Buergers' Disease) describes trophic changes as, in pertinent part, "thin skin [and] absence of hair."  

When peripheral neuropathy is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  When characterized usually by a dull and intermittent pain in the typical nerve distribution, it is given a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  The maximum rating for peripheral neuropathy not characterized by organic changes is for moderate or, with sciatic nerve involvement, moderately-severe incomplete paralysis.  Peripheral neuropathy characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is given a maximum rating of severe incomplete paralysis.  38 C.F.R. § 4.123.  

Typically, in cases of thoracolumbar IVDS a lower extremity peripheral nerve that is commonly affected is the sciatic nerve which is rated under 38 C.F.R. § 4.124a, DC 8520 (paralysis) which provides that an 80 percent rating is assigned for complete sciatic nerve paralysis where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating is assigned if there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy; 40 percent moderately severe incomplete paralysis; 20 percent for moderate incomplete paralysis; and 10 percent rating for mild incomplete paralysis of the sciatic nerve.  See also DCs 8620 (neuritis) and 8720 (neuralgia).  

Background

On VA spinal examination in January 2008 the Veteran complained of daily back pain which averaged 7 to 8 on a scale of 10 but the pain did not radiate.  He also complained of stiffness and weakness.  He did not have true flare-ups of low back pain but it increased if he stood for more than 10 to 15 minutes or sat for more than 20 to 30 minutes, at which times the pain increased to 9 or 10 on a scale of 10.  After such standing, the pain would decrease over the next hour if he either sat or lied down, and the pain after prolonged sitting would diminish if he walked around.  During the times of increased pain there was some additional limitation of motion and functional impairment.  He had no bladder, bowel or erectile dysfunction.  He entered the examination using crutches.  While he used a back brace daily, he did not use a cane or walker.  He believed that he could probably walk 100 yards in about 10 minutes.  He was able to perform the activities of daily living.  He felt that he was unable to do yard work and rarely did any house work due to low back and right knee pain.  He was able to perform the activities of daily living and he had not had any incapacitating episodes.  

On physical examination the Veteran's spine was straight but tender to pressure in the lumbar area.  His posture was fairly good but his gait was very slow, because he used crutches.  Lumbar flexion actively and passively was to 90 degrees, and on repetition, with a pain level of 10 but there was no weakness, fatigue or lack of endurance.  Extension was to 20 degrees actively and passively, and on repetition, with a pain level of 10 but there was no weakness, fatigue or lack of endurance.  Right and left lateral bending as well as right and left rotation were to 45 degrees actively and passively and on repetition with a pain level of 9 on lateral bending and 8 on rotation but there was no weakness, fatigue or lack of endurance.  When range of motion of the lumbar spine was less than normal it was due to pain.  A sensory examination was normal and there was no muscle atrophy.  Muscle strength was good and reflexes were hypoactive but equal throughout.  

On VA examination in December 2008 the Veteran complained of daily pain in the center of his low back which did not radiate.  Strenuous activity could precipitate a flare-up.  He used a cane and a back brace.  It was reported that he had no problems with the activities of daily living but, nevertheless, had not worked in the last 2 years as a truck driver because of his back disability.  

On physical examination lumbar flexion was to 45 degrees, extension was to 5 degrees, lateral bending and rotation were to 10 degrees, bilaterally (for a total of 90 degrees of combined range of motion).  He had pain with all motion and stopped his range of motion when pain commenced.  He had no fatigue, weakness or lack of endurance.  His limitations were due to pain.  Repetitive motion did not increase any loss of range of motion.  The examiner stated that it would require mere speculation to estimate range of motion during a flare-up.  While there was painful motion, there was no spasm, weakness or tenderness.  He had no postural abnormalities or fixed deformities and there was no atrophy or spasm.  Straight leg raising was negative.  Deep tendon reflexes were equal, bilaterally.  There was normal sensations and strength.  

On VA examination in October 2009 the Veteran's claim file was reviewed.  He complained of constant and daily low back pain.  It was reported that a recent MRI had revealed disc disease.  He had not had surgery or required hospitalization.  He had no history of urinary incontinence, urgency, frequency or nocturia.  There was no history of fecal incontinence, constipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness.  There was also no history of fatigue, weakness or spasms but there reportedly was a history of decreased motion, stiffness, and pain which was in the low back across the belt line, but there was no radiation of pain or flare-ups or incapacitating episodes.  He could walk 1/4 of a mile, and used a cane and a brace.  

On physical examination the Veteran's posture was normal and his spine was symmetrical.  His gait was antalgic but there was not gibbus, kyphosis, listing, flattening, lordosis, ankylosis or scoliosis of the spine.  Muscle tone was normal and there was no muscle atrophy.  Strength was normal on flexion and extension of the hips, knees, and ankles.  All sensations were normal in both lower extremities.  Knee and ankle reflexes were hyperactive at 4+ and Babinski's test was normal, bilaterally.  Flexion was to 75 degrees, extension to 20 degrees, and right and left lateral bending as well as rotation were to 25 degrees (for a total of 195 degrees of combined range of motion).  There was objective evidence of painful active motion but no objective evidence of pain after repetitive motion or additional limitation of motion after 3 repetitions of motion.  Lasegue's sign was negative.  

It was noted that a June 2009 MRI had revealed broad-based disc protrusion which was minimal at L1-2 and mild at L3-4, L4-5, and L5-S1.  As to the effects on his usual daily activities there was none as to recreation, traveling, feeding, bathing, dressing, toileting, and grooming but only a mild effect as to performing shopping, and exercising and moderate as to performing chores.  

On VA examination in July 2011 the Veteran reported that his low back disorder limited his ability to walk.  He related having stiffness, fatigue, spasms, and decreased motion.  He denied having paresthesia and numbness.  He reported having weakness of the spine and legs.  He reported having related bowel problems consisting of slight fecal leakage that occurred more than two-thirds of the day which required his use of a pad.  He did not experience constipation.  He did not have erectile dysfunction which was related to his spinal condition but reported having a related bladder problem consisting of day-time urinary frequency every hour and at night once every 2 hours but not having incontinence, urinary retention or urinary urgency.  He related having constant and severe low back pain which traveled to his legs and which was exacerbated by physical activities but was relieved by rest and medication.  When in pain he could function with medication.  During flare-ups he had functional impairment described as pain and limitation of motion.  However, he was not currently receiving any treatment for his low back disorder.  

On physical examination the Veteran's posture and gait were normal, and he ambulated steadily.  He had no difficulty with weight-bearing, balancing or with ambulation.  For ambulation he used a back brace, braces on both knees, and a cane.  There was no evidence of radiating pain on movement and no muscle spasm.  There was tenderness of the paraspinal muscles.  Spinal contour was not preserved due to tenderness.  There was no guarding of movement.  There was no weakness and muscle tone and musculature were normal.  Straight leg raising was negative on the right and left.  There was no atrophy of the limbs and no thoracolumbar ankylosis.  Thoracolumbar flexion was to 45 degrees, with pain beginning at 40 degrees.  After repetition of motion, flexion continued to be to 45 degrees.  Extension was to 5 degrees, with pain beginning at that point, and after repetition of motion extension continued to be to 5 degrees.  Right and left lateral bending as well as rotation to the right and to the left were to 10 degrees with pain beginning at 5 degrees, and after repetition of motion such motions, bilaterally, continued to be to 10 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was symmetry of spinal motion and normal spinal curvature.  Rectal and genital examinations were declined.  

Neurologically, sensory and motor functions of both lower extremities as well as reflexes at the knees and ankles were normal.  Babinski's sign and Romberg's tests were negative.  It was specifically noted that the Veteran did not have any sensory deficits relating to the 1st through the 5th lumbar levels or the 1st sacral level.  There was no lumbosacral motor weakness.  There were no signs of lumbar intervertebral disc syndrome (IVDS) or permanent nerve root involvement.  

VAOPT records show that when evaluated in April 2015 the Veteran was neurologically intact and there were no focal motor or sensory deficits in the extremities.  In May 2015 it was noted that the Veteran's medical history was positive for allergic rhinitis, chronic pain syndrome, sleep disturbance, and hypertension.  

Analysis

The Board will consider whether an increased rating is warranted based on limited range of motion and pain as well as any neurological impairment associated with the lumber DDD, and will also consider any impact of incapacitating episodes.  However, in this case the relevant VA rating criteria are not met using either methodology.  

That is, as to orthopedic impairment the aforementioned rating schedule requires that thoracolumbar flexion be limited to 30 degrees or less for the assignment of the next higher schedular rating of 40 percent.  Here, the VA examinations show that flexion has never been to less than 45 degrees, as found on the VA examinations in December 2008 and July 2011.  Even the finding at the July 2011 VA examination that pain began at only 40 degrees of flexion would not warrant a rating in excess of 20 percent.  Moreover, the very fact that the Veteran has at least some range of motion of the thoracolumbar in itself precludes finding that he has favorable ankylosis of the thoracolumbar lumbar spine which is an alternative criteria for a 40 percent schedular rating.  

As to any associated neurological impairment, the Board has considered the Veteran's complaints of radicular pain.  However, the numerous VA rating examinations in this case have never clinically documented any actual sensory or motor impairment of any peripheral nerve of either lower extremity.  See generally 38 C.F.R. § 4.124a, DCs 8520 through 8730 (providing for ratings for paralysis, neuritis, and neuralgia of the peripheral nerves of the lower extremities).  

In this regard, the most recent VA examination, in 2011, shows that the Veteran related having fecal leakage and day-time urinary frequency which he believed were due to his service-connected lumbar DDD.  As to this, it must be noted that at the 2011 VA examination he specifically declined to have rectal and genital examinations performed.  Significantly, that examination found that he had reflexes, sensory and motor status in the lower extremities were all normal, he had no limb atrophy, and straight leg raising was negative, bilaterally.  The examiner specifically stated that there were no signs of lumbar IVDS.  Unlike, the Veteran's lay belief, the examiner's opinion is competent in light of his education, training and experience.  See Jandreau, Id.  Also, the Veteran did not report to the April 2016 VA examination.  Thus, the Board must conclude that the Veteran's subjective and unverified bowel and bladder complaints are not associated with the service-connected lumbar DDD for rating purposes.  

The Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2016).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of pain and functional loss as a result of low back pain, notably his increased pain and functional limits during flare-ups caused by increased amounts of physical activity as described.  However, the overall disability picture does not suggest that, even with flare-ups, the disability warrants a rating in excess of the currently assigned rating.  Indeed, while the Veteran has complained of flare-ups, as explained by the December 2008 VA examiner, it would be mere speculation to estimate the range of motion during a flare-up.  Indeed, common sense dictates that it would be infeasible for an examiner to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups to the requisite degree of medical certainty if the Veteran is not currently experiencing a flare-up.  Crucially, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2016).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  

Additionally, as to incapacitating episodes due to IVDS, the Board notes the Veteran's implicit assertion that he has had incapacitating episodes of low back pain.  Yet the reports of VA examinations and the VAOPT records do not demonstrate that there were any episodes that required bed rest prescribed by a physician and treatment by a physician.  

The Board places greater probative value on the objective clinical findings which do not support an increased disability rating.  In this regard, the competent and probative evidence of record does not indicate significant functional loss attributed to the Veteran's low back complaints nor are incapacitating episodes shown.  Accordingly, the 20 percent rating for the back adequately represents any functional impairment attributable to the disability.  See 38 C.F.R. §§ 4.41, 4.10 (2016).  

For all the foregoing reasons, the preponderance of the evidence of record is against rating in excess of 20 percent at any time during the pendency of the claim for the lumbar disability.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 C.F.R. §§ 3.102, 4.3.  

Extraschedular Consideration

Under 38 C.F.R. § 3.321(b)(1) if the schedular rating criteria are inadequate and an exceptional disability picture exists, a rating outside of the VA Schedule for Rating Disabilities may be assigned by the Director of VA's Compensation Service but Board is precluded assigning an extraschedular rating in the first instance, but not from considering whether the case should be referred to the Director for such purpose.  This requires a comparison of the disability symptoms and severity with the schedular rating criteria and if the latter reasonably describe the disability level and symptoms, referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

While the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) precludes consideration of improvement in disability by medication when not provided for in applicable schedular rating criteria, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.   

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013)), an extraschedular rating may be awarded based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the impairment from service-connected disabilities, thus filling in the gap left by 38 C.F.R. § 4.16 which provides an extraschedular TDIU rating when service-connected disorders cumulatively preclude obtaining or retaining substantially employment, i.e., when there is less than total unemployability but the collective impact of service-connected disorders is not adequately compensated under the Schedule for Rating Disabilities.  

As to the service-connected right knee DJD and the lumbar DDD, by regulation, ratings assigned for service-connected musculoskeletal disorders must encompass a wide range of signs and symptoms enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59 (as listed above), including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or malaligned joints, and crepitation.  

The level of severity and symptomatology of the Veteran's service-connected back disability and right knee disabilities have been carefully compared with the established criteria found in the rating schedule.  In essence, the Veteran's back and right knee symptoms, which result in functional impairment including limitation of motion due to pain, are addressed by the rating criteria under which such disabilities are rated.  The rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected disabilities.  Moreover, as discussed, there are no neurological deficits due to the service-connected lumbar DDD and separate ratings are not warranted for right knee limitation of extension or instability.  As to the Veteran's headaches, as discussed above, a compensable evaluation is not warranted, particularly since the recent evidence indicates that his headaches have a separate, and nonservice-connected etiology, i.e., his nonservice-connected sinusitis.  Additionally, the Rating Schedule is adequate for compensation purposes because higher schedular ratings are possible particularly if the Veteran in the future actually develops greater impairment due to his service-connected disorders.  

Further, the Board finds that there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for either the level of disability that can be attributed to any single service-connected disability or to the combined effects of his multiple service-connected disorders.  Consequently, referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

TDIU

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a TDIU rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability(ies), provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and it is determined that the service- connected disabilities preclude substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a TDIU rating may be assigned if the claim is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

Marginal employment shall not be considered substantially gainful employment.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

The three-step analysis set forth in Thun v. Peake, 22 Vet. App. 111, 117 (2008) pertains to the extraschedular provisions of 38 C.F.R. § 3.321(b)(1) for increased rating claims, and is not relevant to a TDIU claim.  See Thun, 22 Vet. App. at 117 (explaining the distinction between extraschedular ratings under 38 C.F.R. § 3.321(b)(1) and TDIU under 38 C.F.R. § 4.16).  "[R]equiring that there be evidence of interference with 'obtaining or retaining' employment exacts a higher standard than is required for a finding of 'marked interference with employment' under [38 C.F.R.] § 3.321(b)(1)."  Thun, 22 Vet. App. at 117 (2008).  

Here, the Veteran's only service-connected disorders are those at issue herein.  He is service-connected for lumbar spine DDD, rated 10 percent from July 11, 2007, and 20 percent from September 15, 2008; right knee DJD, rated 10 percent; and migraine headaches, rated noncompensably disabling from January 28, 2008, 10 percent since September 15, 2008, and noncompensably disabling since August 1, 2010; he has been in receipt of a combined disability rating of 20 percent from July 11, 2007, 40 percent from September 15, 2008, and 30 percent from August 1, 2010.  Accordingly, a TDIU rating may not be assigned under 38 C.F.R. § 4.16(a).




Background

VAOPT records show that imaging studies in July 2008 revealed a large olecranon spur of the left elbow, mild DDD at C4 thru C7, as well as mild acromioclavicular and glenohumeral joint arthropathy.  A September 2009 VAOPT record shows that the Veteran's active problems included chronic polyarthralgia which was worse at the knees, and probable chronic fatigue syndrome and fibromyalgia, as well as allergic rhinitis.  A VAOPT record shows that in September 2009 it was stated that a VA rheumatology evaluation had indicated that the Veteran had chronic fatigue syndrome and fibromyalgia, and had recommended an increase in his dosage of Elavil and nonsteroidal anti-inflammatory drug (NSAID), as tolerated for pain management.  

On VA examination in October 2009 of the Veteran's right knee the examiner reported that the Veteran's usual occupation had been a truck driver but he had retired in July 2007 due to problems with his knee, back, elbows, shoulders, and neck.  The Veteran reported that he was not working because of his knees.  As to the effects on his usual daily activities there was none as to recreation, traveling, feeding, bathing, dressing, toileting, and grooming but only a mild effect as to performing chores, shopping, and exercising.  On examination at that time of the low back it was reported that he had stopped working because of his back due to difficulty lifting, which caused low back pain, and knee pain from pushing a clutch.  

On VA examination in February 2010 the examiner observed that the Veteran had bowing of both legs but was not service-connected for disability of the left leg, including any DJD of the left knee.  It was noted that he had been a truck driver for about 25 years, loading and unloading trucks but had retired in 2007 due to medical problems associated with his knees, back, neck, shoulders, and elbows.  He had owned his own truck and, so, had flexibility and could take time off from work when he had health problems and did not have to keep a daily schedule.  

On VA examination in July 2011, after examining the Veteran as to his headaches, right knee, and thoracolumbar spine, the examiner reported that the Veteran was unable to do any physically demanding activities of employment but could tolerate sedentary activities of employment.  He was currently retired because he was not mobile enough to do his job.  The effects of the conditions on his daily activity were that he was unable to perform any physically challenging chores.  He was unable to stand for extended periods of time or walk long distances.  However, he could take care of all personal activities of daily living.  

In the February 2016 VA Form 21-8940 the Veteran reported that the service-connected disorders warranting a TDIU rating were of his back and knees.  He had not been under a physician's care or hospitalized in the past 12 months.  His disabilities had affected full-time employment in 2006 and he had last worked in September 2006, and became too disabled to work in October 2006, during which time he had been a truck driver.  However, he did not list all of his past forms of employment.  He had not tried to find employment since he became too disabled to work.  He had four years of high school education, and he had received training as a truck driver in 1976.  

In March 2016 the Veteran submitted information from the Social Security Administration (SSA) showing that he was awarded disability compensation in 2009, effective December 2007.  He also submitted a statement from a physician in conjunction with an application for a disability parking placard in which it was indicated that due to arthritis, orthopedic, and neurologic conditions he could not walk 200 feet without having to rest, and required an ambulatory aid.  

VA outpatient treatment (VAOPT) records in 2014 show that the Veteran's medications included antihypertensive medication. VAOPT records show that in August 2015 it was noted that his Veteran's medical history was positive for allergic rhinitis, chronic pain syndrome, sleep disturbance, and hypertension.  

Analysis

Initially, the Board notes that while the Veteran reported in VA Form 21-8940, that he had last worked in 2006, he has otherwise reported having retired in 2007.  He had at least 25 years of work experience as a truck driver, but did not list all of his past work experience in the VA Form 21-8940.  He also has four (4) years of high school education.  In that VA Form 21-8940 he reported that he could no longer work due to disability of his back and his "knees."  However, he is service-connected only for disability of the right knee, inasmuch as service-connection for left knee disability was denied in the May 2015 Board decision.  

Elsewhere, the Veteran has reported that he retired due to a combination of his service-connected low back and right knee disabilities together with impairment due to disabilities of the left knee, neck, shoulders, and elbows.  The clinical evidence confirms the existence of such disabilities, and VAOPT records further confirm the existence of nonservice-connected chronic fatigue syndrome or fibromyalgia, or both.  Further, the evidence shows that his headaches are due to nonservice-connected sinusitis, and that he also takes medication for nonservice-connected hypertension.  

Significantly, at the October 2009 VA examination the Veteran reported that he had stopped working not only due to low back pain but because of knee pain from pushing a clutch (while driving a truck).  However, the manipulation of a clutch is done by using the left lower extremity.  In other words, it was the Veteran's nonservice-connected disability of the left knee which contributed to his retirement, in addition to his nonservice-connected disabilities of the neck, shoulders, and elbows.  The Board further notes that the Veteran's retirement was not an early retirement, even though he now receives SSA disability benefits.  In this regard, unlike VA determinations as to entitlement to a TDIU rating, entitlement to SSA disability benefits includes consideration of all of a claimant's disabilities, not merely the adverse impact of service-connected disabilities.  

Several VA examiners have listed the impact of the service-connected thoracolumbar and right knee disorders upon the Veteran's ability to engage in the activities of daily living.  Overall, this evidence shows that while the Veteran uses a back brace and a right knee brace, as well as a cane, he nevertheless retains substantial functional ability.  Again, the Veteran did not report for the April 2016 VA examination which would have also included a Social and Industrial Survey.  Thus, given his high school education, which would qualify him for sedentary employment, taken as a whole, the evidence shows that the Veteran retained substantial functional abilities and despite the overall impairment due to his service-connected disorders he is capable of substantially gainful employment.  Thus, it is not persuasively shown that the service-connected disabilities preclude a substantially gainfully occupation such as to warrant referral to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  


ORDER

A rating in excess of 10 percent for right knee DJD is denied.  

The rating reduction for migraine headaches, from 10 percent to noncompensable, was proper.  

A rating in excess of 10 percent for migraine headaches is denied.  

A rating in excess of 20 percent for lumbar spine DDD is denied.  

A TDIU rating is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


